FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 10/22/2021 in which claims 1-17 were canceled; and claims 18-19, 21, 28 and 31 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 18-31 are under examination. 

Withdrawn Rejections
	The rejection of claim 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s amendment to claim 28.  
	The rejection of claim 28 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn in view of Applicant’s amendment to claim 28.
	The rejection of claim 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s amendment to claim 31.

Modified Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 introduces new matter as the claim recite the limitation: from about 7.5 wt.% to about 12.5 wt.-% for acetic acid.
	There is no support in the specification for the range of “from about 7.5 wt.-% to about 12.5 wt.-%” as it pertain to acetic acid. 

	However, after a review of pages 15 and 30, there appeared to be no support for the claimed range of from about 7.5 wt.-% to about 12.5 wt.-% for acetic acid. It is noted that the disclosure of “the amount of C1 to C4 carboxylic acid of a concentrated composition may be > 5 wt.-% to about < 50 wt.-%, preferably > 6 wt.-% to about < 20 wt.-%, or > 7 wt.-% to about < 15 wt.-%” as referenced by Applicant is not support for the range of “from about 7.5 wt.-% to about 12.5 wt.-%” because nowhere in the above disclosure does it mention 7.5 wt.% as the minimum concentration point and 12.5 wt.-% as the maximum concentration point for acetic acid. Likewise, nowhere in page 30 of the specification is there support for the claimed range of “from about 7.5 wt.-% to about 12.5 wt.-%” for acetic acid. 
	MPEP §2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” 
As such, the Examiner maintains the position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of claim 19 as amended at the time of filing of the instant application.

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.
Applicant argues that support for the support for about 12.5% for acetic acid is found on “page 15, in which the specification states "the amount of C1 to C4 carboxylic 

In response, the Examiner disagrees. As discussed above in the pending matter rejection, there is no support in the specification for the range of “from about 7.5 wt.-% to about 12.5 wt.-%” as it pertain to acetic acid. 
With respect Applicant’s referenced to page 15 of the specification, it is noted that the disclosure of “the amount of C1 to C4 carboxylic acid of a concentrated composition may be > 5 wt.-% to about < 50 wt.-%, preferably > 6 wt.-% to about < 20 wt.-%, or > 7 wt.-% to about < 15 wt.-%” as referenced by Applicant is not support for the range of “from about 7.5 wt.-% to about 12.5 wt.-%” because nowhere in the above disclosure does it mention 7.5 wt.% as the minimum concentration point and 12.5 wt.-% as the maximum concentration point for acetic acid. Likewise, nowhere in page 30 of the specification is there support for the claimed range of “from about 7.5 wt.-% to about 12.5 wt.-%” for acetic acid. 
As for Applicant’s referenced to page 30 of the specification, the disclosure of “all values and ranges between the described values and ranges are encompassed by the present invention” has no relevance to the ranges for acetic acid, much less ranges for the ingredients or components in the composition, but rather, it appeared that this disclosure pertain to the values and ranges  of “the diluted composition, in particular for COP application, is applied to the surface of about 10 minutes to about 30 minutes.” 
As a result, for at least the reason(s) discussed above, claim 19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, as disclosure does not reasonably convey that the inventor had possession of the subject matter of claim 19 as amended at the time of filing of the instant application.


Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18-31 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al (5 February 2010; US 2010/0048730 A1; previously cited) in view of Hilgren et al (30 September 2003; US 6,627,657 B1; previously cited).
Regarding claim 18, Li teaches a storage stable liquid composition comprising a sulfoperoxycarboxylic acid, a C1 to C4 percarboxylic acid, C5 to C10 percarboxylic acid, hydrogen peroxide, a hydrotrope, an acidulant and an amine oxide as a surfactant (abstract; [0017], [0046]-[0127], [0202]-[0209] and [0299]-[0300]; claims 9, 10, 25-35, 54-60 and 65). Li teaches the composition comprises carboxylic acids including sulfocarboxylic acid, C1-C4 carboxylic acid and C5-C11 carboxylic acid, and hydrogen peroxide ([0064], [0071]-[0080], [0202], [0204], [0247]-[0249] and [0299]-[0312]; claims 9, 10, 25-35, 54-60 and 65). Li teaches the composition is stable 23°C and 40°C for at least 1 year ([0069], [0224]-[0226]). Li teaches the composition includes concentrate prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05 (I)-(II)). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the wt% of a mixture of C5 to C10 percarboxylic acid and C5 to C10 carboxylic acid, wt% of a mixture of C1 to C4 percarboxylic acid and C1 to C4 carboxylic acid, and wt% of peroxide agent in the liquid composition so as to achieve the desired storage stable composition containing a mixture of sulfoperoxycarboxylic acid and sulfocarboxylic acid would have been obvious at the time of applicant's invention.
However, Li does not teach the aromatic hydrocarbon sulfonate and aromatic hydrocarbon sulfonic acid hydrotrope of claim 18.
Regarding the aromatic hydrocarbon sulfonate and aromatic hydrocarbon sulfonic acid hydrotrope of claim 18, Hilgren teaches a composition having antimicrobial activity comprising carboxylic acids, peroxycarboxylic acids and hydrogen peroxide (abstract; column 2, lines 31-62). Hilgren teaches the composition further comprises hydrotrope such as cumene-sulfonic acid (column 12, lines 60-67; column 13, lines 1-12).
It would have been obvious to one of ordinary skill in the art to incorporate cumene sulfonate as the hydrotrope in the composition of Li and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hilgren teaches that the addition of cumene sulfonic acid increases the miscibility, solubility or phase stability of organic and inorganic materials in aqueous association by physicochemical association (column 12, lines 60-67). One of ordinary skill in the art 
Regarding claim 19, as discussed above, Li teaches the carboxylic acid is acetic acid, octanoic acid or a combination of octanoic acid and acetic acid ([0080]; claims 9, 10, 25-35, 54-60 and 65). Li teaches the C1 to C4 peroxycarboxylic acid is peroxyacetic acid and the C5 to C11 peroxycarboxylic acid is peroxyoctanoic acid ([0081]; claims 9, 10, 25-35, 54-60 and 65). Li teaches the composition can contain 0.1 wt% to about 80 wt% or about 1 wt% to about 60 wt% of carboxylic acid ([0080]), and 0.1 wt% to about 90 wt%, about 1 wt% to about 25 wt%, about 5 wt% to about 10 wt% or 0.1 wt% to about 10 wt% of peroxycarboxylic acid ([0084]). Li teaches the composition comprises about 1 wt% to about 10 wt% of the C1 to C4 carboxylic acid, about 1 wt% to about 10 wt% of the C5 to C11 carboxylic acid and about 10 wt% to about 30 wt% of the oxidizing agent (claims 25-34 and 65). It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing 
Regarding claim 20, Li teaches sulfuric acid as the suitable acidulant, and the composition contains about 1 to about 50 wt% of acidulant, or about 7 to about 14 wt% acidulant ([0120] and [0122]). As discussed above, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results from the claimed parameters, the optimization of the recited wt% ranges of claim 3 would have been obvious at the time of applicant's invention. 
Regarding claim 21, it is noted that claim 21 is formatted as a product-by-process and MPEP 2113 [R-1] states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). As discussed above, Li teaches the carboxylic acid is acetic acid, octanoic acid or a combination of octanoic acid and acetic acid ([0080]; claims 9, 10, 25-35, 54-60 and 65). Li teaches the C1 to C4 peroxycarboxylic acid is peroxyacetic acid and the C5 to C11 peroxycarboxylic acid is peroxyoctanoic acid ([0081]; claims 9, 10, 25-35, 54-60 and 65). Li teaches the composition can contain 0.1 wt% to about 80 wt% or about 1 wt% to about 60 wt% of carboxylic acid ([0080]), and 0.1 wt% to about 90 wt%, about 1 wt% to about 25 wt%, about 5 wt% to about 10 wt% or 0.1 wt% to about 10 wt% of peroxycarboxylic acid ([0084]). Li teaches the composition comprises about 1 wt% to about 10 wt% of the C1 to C4 carboxylic acid, about 1 wt% to about 10 wt% of the C5 to C11 carboxylic acid and about 10 wt% to about 30 wt% of the oxidizing agent (claims 25-34 and 65).  Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness. Absent some demonstration of unexpected results from the claimed parameters, the optimization of the recited wt% ratio of peroxide agent to carboxylic acid of claim 21 would have been obvious at the time of applicant's invention. 
Regarding claim 22, Li teaches sulfoperoxycarboxylic acids include but not limited to 10-hydroxy-9-sulfoactadecaneperoxoic acid and 9-sulfooctadecaneperoxoic 
Regarding claim 23, as discussed above, Li teaches the peroxide agent is hydrogen peroxide.
Regarding claim 24, Li teaches the acidulant is selected from the group consisting of sulfuric acid, sodium bisulfate, phosphoric acid, nitric acid, hydrochloric acid, methane Sulfonic acid, ethane Sulfonic acid, propane Sulfonic acid, butane Sulfonic acid, Xylene Sulfonic acid, benzene Sulfonic acid, formic acid, acetic acid, mono, di, or tri-halocarboyxlic acids, picolinic acid, dipicolinic acid, and mixtures thereof ([0120]).
Regarding claim 25, as discussed above, Hilgren teaches cumene sulfonate as the hydrotrope.
Regarding claim 26, Li teaches the composition further contains 1 1-hydroxy ethylidene-1,1- diphosphonic acid (HEDP) or 2-phosphonobutane-1,2,4-tricarboxylic acid ([0128]-[0130]).
Regarding claim 27, Li teaches the composition further contains a surfactant selected from the group consisting of a linear alkyl benzene sulfonates, alcohol sulfonates, amine oxides, alcohol ethoxylates, alkyl phenol ethoxylates, 3polyethylene glycol esters, EO/PO block copolymers, alkylbenzensulfonates, and mixtures thereof ([0086]-[0099]).
Regarding claim 28, Li teaches the carboxylic acid is acetic acid, octanoic acid or a combination of octanoic acid and acetic acid ([0080]). Li teaches the C1 to C4 prima facie case of obviousness exists. Absent some demonstration of unexpected results from the claimed parameters, the optimization of the wt% of each component of claim 28 would have been obvious at the time of applicant's invention. 
Regarding claim 29, Li teaches the composition is stable 23°C and 40°C for at least 1 year ([0069], [0224]-[0226]).
Regarding claim 30, Li teaches the composition is a concentrated composition and is diluted with water to a use solution ([0156]-[0159]).
Regarding claim 31, Li teaches a storage stable liquid composition comprising a sulfoperoxycarboxylic acid, a C1 to C4 percarboxylic acid, C5 to C10 percarboxylic acid, hydrogen peroxide, a hydrotrope, an acidulant and an amine oxide as a surfactant (abstract; [0017], [0046]-[0127], [0202]-[0209] and [0299]-[0300]; claims 9, 10, 25-35, 54-60 and 65). Li teaches the composition comprises carboxylic acids including sulfocarboxylic acid, C1-C4 carboxylic acid and C5-C11 carboxylic acid, and hydrogen peroxide ([0064], [0071]-[0080], [0202], [0204], [0247]-[0249] and [0299]-[0312]; claims 9, 10, 25-35, 54-60 and 65). Li teaches the composition is stable 23°C and 40°C for at least 1 year ([0069], [0224]-[0226]). Li teaches the composition includes concentrate compositions that can be diluted with water to form a use composition ([0156]). Li teaches the composition can further contains acidulant and hydrotrope ([0083] and [0120]).  Li teaches the sulfoperoxycarboxylic acid is the sulfoperoxycarboxylic acid form of the sulfocarboxylic acid ([0064]).  Li teaches the C1 to C4 percarboxylic acid include peroxyacetic acid, the C5 to C10 percarboxylic acid include peroxyoctanoic 
Hilgren provided the guidance and motivation to include cumene sulfonate as the hydrotrope of Li by teaching a composition having antimicrobial activity comprising carboxylic acids, peroxycarboxylic acids and hydrogen peroxide (abstract; column 2, 
With respect to ranges as recited in claim 31 for sulfocarboxylic acid, acetic acid, octanoic acid, peroxide agent, hydrotrope, acidulant and builder, as discussed above, Li and Hilgren, respectively teach amounts of sulfocarboxylic acid, acetic acid, octanoic acid, peroxide agent, hydrotrope, acidulant and builder, which overlap or fall within the prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the wt% of sulfocarboxylic acid, acetic acid, octanoic acid, peroxide agent, hydrotrope, acidulant and builder in the liquid composition so as to achieve the desired storage stable composition would have been obvious at the time of applicant's invention.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.
Applicant argues neither Li nor Hilgren teach, disclose or suggest a phase stable composition as claimed, specifically with from about 0.5 wt-% to about 2 wt-% octanoic acid. Applicant alleged that Li teaches at least 5 wt.% octanoic acid per paragraphs [0079] and [0080], and the examples in paragraph [0204]. (Remarks, pages 11-12).

In response, the Examiner disagrees. To the extent paragraphs [0079]-[0080] and [0204] of Li disclose embodiments in which the amount of octanoic acid can be more than 5 wt.%, at least paragraph [0080] teach the amount or concentration of octanoic acid in the composition can be as low as 0.1 wt%, and particularly, claim 65 teaches that the amount or concentration of octanoic acid (C5 to C11 carboxylic acid) in the composition can be from about 1 wt% to about 10 wt%. Applicant is noted that  "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Furthermore, it noted that the teachings of from about 1 wt% to about 10 wt% octanoic acid (C5 to C11 carboxylic acid) from Li overlaps the claimed range of from about 0.5 wt-% to about 2 wt-% octanoic acid. Thus, it is reiterated that the Courts have made clear that where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05 (I)-(II)). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of amount of octanoic acid in the composition would have been obvious at the time of applicant's invention. Applicant is further noted "[t]he law is replete with cases in which the In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). To date, Applicant has failed to show criticality of the claimed ranges showing the claimed ranges achieves unexpected results relative to the prior art ranges.

Applicant argues unexpected results of 0.5 wt-% to 2 wt-% octanoic acid beneficially provided a phase stable composition. Applicant asserted that evidence of unexpected results were shown in Tables 1-2 from pages 31-32 of the specification, showing that a composition comprising water, acetic, from 0.5 wt-% to 2 wt% octanoic acid, an acidulant, peroxide, a sulfocarboxylic acid, and a hydrotrope beneficially are phase stable for at least 7 days at about 40°C. Applicant further asserted that the specification also showed comparative data in which Tables 4-5 from pages 32-33 showed that compositions comprising similar concentrations of water, acetic acid, an acidulant, peroxide, a sulfocarboxylic acid, and a hydrotrope, but without from 0.5 wt-% to 2 wt-% octanoic acid, had phase separation at about 40°C at a storage period of less than 7 days. (Remarks, page 12, last paragraph to page 13).

In response, the Examiner disagrees. Applicant’s argument and evidence of unexpected results from the specification were previously considered, but were found insufficient to obviate the standing 103 rejection over Li and Hilgren. 
It is first noted that the comparative data from Tables 4-5 on pages 32-33 of specification are drawn to compositions that does not contain any octanoic acid. These comparative data are not sufficient evidence showing criticality of the claimed range or that the claimed range achieves unexpected results relative to the prior art range. Applicant is reminded that the composition of Li contains octanoic acid.
prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05 (I)-(II)). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of amount of octanoic acid in the composition would have been obvious at the time of applicant's invention. Applicant is further noted "[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
 As previously discussed, it is reiterated that Li teaches ranges that substantially overlaps the claimed ranges, and such ranges were recognized as a result-effective variable for achieving a liquid storage stable composition containing sulfoperoxycarboxylic acid. It is reiterated that all the Examples from Li are drawn to liquid composition containing sulfoperoxycarboxylic acid and the disclosure of Li as a 
Applicant contends that the claimed range of from about 0.5 wt-% to about 2 wt-% octanoic acid was critical in achieving phase stability, yet Li also teaches the claimed octainonic acid with a range (from about 1 wt% to about 10 wt% octanoic acid) that overlaps the claimed range of from about 0.5 wt-% to about 2 wt-% octanoic acid, as well as, the resultant liquid composition containing sulfoperoxycarboxylic acid. Thus, the Courts have made clear [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
It is further reiterated that [o]nce obviousness of the claimed ranges based on routine optimization have been established by the Examiner, burden is shifted to 
Again, it is reiterated that If Applicant contends that the claimed composition is different from that of Li, burden is on Applicant to show by objective evidence that the liquid composition containing sulfoperoxycarboxylic acid of Li did not possess the claimed characteristic of phase stable for 7 days at 40°C.
As a result, for at least the reasons discussed above and of record, as well as, based on the preponderance of evidence, claims 18-31 remain rejected as being obvious and unpatentable over the combined teachings of Li and Hilgren.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-31 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,462,806 in view of Li et al (5 February 2010; US 2010/0048730 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are commonly drawn to liquid compositions comprising sulfoperoxycarboxylic acid, peracetic acid, peroctanoic acid, sulfocarboxylic acids, a peroxide agent, acetic acid, octanoic acid, hydrotrope and acidulant, wherein the amounts of peroctanoic and octanoic acid, peracetic acid and acetic acid in both sets of claims are overlapping.
While the instant application is silent with respect to the “weight ratio of C6 to C22 sulfocarboxylic acid to C6 to C22 sulfoperoxycarboxylic acid is about 0.1: 1 to about 25: 1" of the Patent, however, it would have been obvious to arrive at the weight ratio between C6 to C22 sulfocarboxylic acid and C6 to C22 sulfoperoxycarboxylic acid of the Patent through routine optimization in view of Li et al (25 February 2010; US 2010/0048730 A1). Li teaches the sulfoperoxycarboxylic acid compound, excluding water, would be present at a concentration of about 0.001 to about 1 wt-%, for example, 
With respect to the functional limitation of “wherein said composition demonstrates no phase separation at about 40°C for a storage period of at least 7 days”  of the instant application, said functional limitation is presumed as implicit in the liquid composition of the Patent in view of the cited prior art of Li ([0069]).
With respect to the functional limitation of “said composition reduces a microbial population by a factor of at least 105, said functional limitation is presumed as implicit in the liquid composition of the Patent in view of the cited prior art of Li ([0041], [0196]; Example 6 and Table 12).
With respect to the methods of claims 18 and 19 of the Patent, the prior art of Li also provide guidance on using the liquid composition or soil removal and reducing a population of organism, spore and/or fungi on a surface (Li: [0161]-[0168]; claims 38-50).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the Patent No. 9,462,806 in view of Li. 

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.

In response, the standing double patenting rejection is maintained for the reason of record, as no terminal disclaimer has been filed. 

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	There is no support in the specification for the minimum concentration point of “about 7.5 wt.-%” as it pertain to acetic acid. Nowhere in the specification including the examples does it provide disclosure of the amount of acetic acid being 7.5 wt.-%.
	MPEP §2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  
	Claims 19-30 are also rejected as they depend from claim 18, thereby also containing the conflicting new matter material.
As such, the Examiner maintains the position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of claim 19 as amended at the time of filing of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As a result, claim 21 does not clearly set forth the metes and bounds of patent protection desired.

New Objections
Claim Objections
Claims 25 and 28 are objected to because of the following informalities: it is noted that claims 25 and 28 recite improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper. For claim 25, it is suggested that the Markush group be amended as follows: xylene sulfonate, toluene sulfonate, cumene sulfonate, n-octane sulfonate, acids thereof, or combinations thereof. For claim 28, it is suggested that the Markush group be amended as follows: xylene sulfonate, toluene sulfonate, cumene sulfonate, n-octane sulfonate, acids thereof, or combinations thereof.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  please remove the term “combined” in line 4 of claim 31, as it appeared that this may have been a typographical oversight.  Appropriate correction is required.
Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613